DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.

Information Disclosure Statement
3.    This action is in response to papers file 12/20/2021 in which only an Information Disclosure Statement was filed.
The Information Disclosure Statement filed 12/20/2021 is acknowledged. An updated copy of the IDS is included to indicate that the reference has been considered.

Allowable Subject Matter
4.	Claims 1-20 are allowed.

Reasons for Allowance

The primary reason for the allowance of claims 1-20 is the inclusion of the claimed limitation of: performing semblance processing on each of the first filtered time-domain waveforms to generate a first plurality of semblance values, and wherein each of the first plurality of semblance values are associated with different travel times that are predicted for the first frequency band from different slowness values of the plurality of slowness values including the first slowness value. It is this limitation found in the claims, as it is claimed in the combination recited in independent claims 1, 10 and 19, respectively, that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280. The examiner can normally be reached 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/X.S/Examiner, Art Unit 2862    

/TOAN M LE/Primary Examiner, Art Unit 2864